Citation Nr: 9909032	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to payment of Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
May 1946 to October 1968.  He died in May 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997 at age 68, as a 
result of adult respiratory distress syndrome, due to pneumonia, 
due to chronic lymphocytic leukemia.

2.  At the time of his death, the veteran was not service-
connected for any disabilities.

3.  Subsequent to the veteran's death, the RO granted service 
connection for bilateral hearing loss, prostate cancer, 
bilateral inguinal hernia repair, and appendectomy.

4.  There is no competent evidence that a disability related 
to active service caused, hastened, or substantially and 
materially contributed to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

The appellant believes that the veteran's death was a 
consequence of his leukemia, and that the veteran acquired 
leukemia due to active service in Vietnam, including exposure 
to Agent Orange.  A claimant of DIC benefits is entitled to 
service connection for cause of death if a service-connected 
or compensable disability caused, hastened, or substantially 
and materially contributed to the death.  38 U.S.C.A. 
§ 1310(b) (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.   Epps at 1467-68 (1997).

The veteran died on May [redacted], 1997.  The Certificate of 
Death lists the cause of death as adult respiratory distress 
syndrome, due to pneumonia, due to chronic lymphocytic 
leukemia.  Service medical records do not show any 
indications of or treatment for leukemia.

In a letter from the veteran dated September 1996, he 
reported that he was diagnosed with leukemia in August 1984 
and that he first received treatment in April 1992.  In a 
January 1997 letter, the veteran stated that he served in 
Vietnam for one year but did not know if he was exposed to 
radioactive material.

Records from Wright Patterson Air Force Hospital indicate 
that the veteran was followed for his leukemia from 1984 to 
1996.  The first evidence of leukemia was in September 1984.  
The veteran underwent bone marrow biopsies in July 1996 and 
in August 1996.  The later biopsy showed a marked increase in 
lymphocytes and thrombocytopenia.

A January 1997 statement from Lynn Baatz, M.D., the veteran's 
treating physician, disclosed that he was diagnosed with 
leukemia in 1984 but did not require treatment until 1991.  
He received treatment from 1991 to 1993, and again in March 
1996, due to worsening symptoms.  The disease progressed to 
leukopenia and thrombocytopenia.  The veteran began 
chemotherapy in August 1996 and had completed 6 cycles at the 
time of the doctor's statement.  At the time, the veteran had 
normal white blood cell, absolute neutrophil, and platelet 
counts.  However, a bone marrow biopsy and aspirate performed 
in July 1996 showed diffuse infiltration of the marrow by 
mature lymphocytes.

The veteran underwent a VA examination in December 1996.  He 
provided a history of chronic lymphocytic leukemia with 
periodic splenomegaly and lymph node enlargement.  Upon 
examination, the examiner found a firm, tender lymph node 
palpable in the right groin.  The veteran's other significant 
medical conditions included a coronary artery bypass, 
hypertension, and systemic lupus erythematosis.

The autopsy report of May 1997 identifies the cause of death 
as diffuse alveolar damage with contributing factors of 
chronic lymphocytic leukemia/lymphoma; probable septicemia.

In conclusion, the appellant has failed to provide any 
competent medical evidence illustrating a nexus between the 
cause of the veteran's death and his period of active 
service.  Although the veteran clearly suffered and died from 
leukemia, there is no evidence establishing that he incurred 
leukemia due to active service.  No medical professional has 
expressed an opinion as to the etiology of the veteran's 
leukemia.  Therefore, the record fails to show that a 
service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  The Board cannot rely solely on the appellant's own 
statements because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, No. 95-1280 
(U.S. Vet. App. May 29, 1998); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

The law does provide that certain diseases associated with 
herbicide agents, including Agent Orange, may be presumed to 
have been incurred in service provided they become manifest 
to a compensable degree within the required time following 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(1998).  However, leukemia is not a disease 
subject to this presumption and the Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides is not warranted for leukemia.  
38 C.F.R. § 3.309(e) (1998); 61 Fed.Reg. 154, 41442-41449 
(1996).  Accordingly, there being no competent medical 
evidence linking the veteran's cause of death to his period 
of active service, the appellant's claim must be denied as 
not well grounded

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and an explanation as to why her 
current attempt fails.

II. DIC Benefits

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  DIC benefits may be 
payable if the cause of the veteran's death was not due to 
willful misconduct and the veteran was continuously rated 
totally disabled by reason of service-connected disabilities 
for a period of 10 years or more immediately preceding death 
or for a period of five years if the total evaluation was 
continuously in effect from the date of discharge from 
military service.  38 U.S.C.A. § 1318 (West 1991).

In the present case, the veteran was discharged from service 
in October 1968.  In October 1997, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability evaluation effective from November 1996.  The 
veteran died in May 1997.  Based upon the foregoing, the 
Board finds that the veteran was not evaluated as totally 
disabled for a period of ten years immediately preceding 
death nor was he totally disabled for five years from the 
date of his discharge from military service.  Therefore, the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 1991) must be denied.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991) is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

